                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

SARAH ZEITLER, DORIS PAULETTE                   §
DAVIS,                                          §
                                                §   CIVIL ACTION NO. 6:18-CV-00508-RWS-
                                                §   CMC
                Plaintiffs,                     §
                                                §
v.                                              §
                                                §
CNH INDUSTRIAL AMERICA, LLC,                    §
PREEMINENT CONCRETE LLC,                        §
                                                §
                Defendants.                     §
                                                §

                                             ORDER

       The Report and Recommendation of the Magistrate Judge, which contains her findings,

conclusions and recommendation for the disposition of the case has been presented for
   .
consideration. The Report and Recommendation (Doc. No. 47), filed on September 4, 2019,

recommends that Plaintiff’s Motion to Remand (Doc. No. 10) be granted. No written objections

to the Report and Recommendation have been filed. The Court therefore ADOPTS the findings

and conclusions of the Magistrate Judge as those of the Court. It is therefore

       ORDERED that Plaintiff’s Motion to Remand (Doc. No. 10) is GRANTED. The case is

REMANDED to the 241st Judicial District Court of Smith County, Texas. Any motion not

previously ruled on is DENIED.

      So ORDERED and SIGNED this 24th day of September, 2019.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE
